Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Amendment filed on 04/11/2022. Claims 1, 7-8, 14-15, and 20 have been amended. Claims 1-20 are pending in this Office Action.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Joseph W. Cruz (Reg. No.: 68,202) on 06/02/2022 at 816-559-2625.

In claims:

Please replace claims 1, 5, 8, 12, 15, 19, and 20 with the amended claims 1, 5, 8, 12, 15, 19, and 20. 







Amendments to the Claims:

1.	(Currently Amended) A computerized system comprising:
one or more processors; and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method comprising:
determining a database object used by a plurality of database jobs, each database job including at least one of: a plurality of reads, a plurality of writes , or a read and a write to the database object;
computing a live range of the database object, the computing of the live range includes determining that the database object is to be accessed by a first database job before any other database jobs of the plurality of database jobs, wherein the computing of the live range includes determining that the database object is to be accessed last by a second database job, and wherein no other database job, of the plurality of database jobs, accesses the database object after the second database job; 
based at least in part on the live range of the database object and at least one characteristic of a cache, determining [[a]] that the cache is to store the database object;
based on the determining that the database object is accessed by the first database job before any other database jobs, determining a first time to allocate the database object to the cache; 
based on the determining that the database object is accessed last by the second database job, determining a second time to deallocate the database object from the cache; and
writing an output file comprising a first instruction to store the database object in the cache at the first time and a second instruction to deallocate the database object from the cache at the second time. 

5.	(Currently Amended) The system of claim 1, wherein the characteristic of the cache is stored in associated with an identifier of the cache, and the characteristic is any one of server memory in a cluster, number of servers in the cluster, or storage availability within the cluster. 

8.	(Currently Amended) A computer-implemented method comprising: 
determining a database object used in a plurality of database jobs, each database job including at least one of: a read, a write , or a read and a write to the database object;
computing a live range of the database object, the computing of the live range includes determining that the database object is to be accessed by a first database job before any other database jobs of the plurality of database jobs, wherein the computing of the live range includes determining that the database object is to be accessed last by a second database job, and wherein no other database job, of the plurality of database jobs, accesses the database object after the second database job; 
based at least in part on the live range of the database object and at least one characteristic of a memory, determining [[a]] that the memory is to store the database object 
 based on the determining that the database object is accessed by the first database job before any other database jobs, determining a first time to allocate the database object to the memory; 
based on the determining that the database object is accessed last by the second database job, determining a second time to deallocate the database object from the memory; and
writing an output file comprising a first instruction to store the database object in the memory at the first time and a second instruction to deallocate the database object from the memory at the second time. 

12.	(Currently Amended) The method of claim 8, wherein the characteristic of the memory is stored in associated with an identifier of the memory, and the characteristic is any one of server memory in a cluster, number of servers in the cluster, or storage availability within the cluster. 

15.      (Currently Amended) One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method, the method comprising:
determining a database object used in a plurality of database jobs, each database job including at least one of: a read, a write , or a read and a write to the database object;
computing a live range of the database object, the computing of the live range includes determining that the database object is to be accessed by a first database job before any other database jobs of the plurality of database jobs, wherein the computing of the live range includes determining that the database object is to be accessed last by a second database job, and wherein no other database job, of the plurality of database jobs, accesses the database object after the second database job; 
based at least in part on the live range of the database object and at least one characteristic of a memory, determining [[a]] that the memory is to store at least a portion of the database object based 
based on the determining that the database object is accessed by the first database job before any other database jobs, determining a first time to allocate at least the portion of database object to the memory; 
 based on the determining that the database object is accessed last by the second database job, determining a second time to deallocate at least the portion of the database object from the memory; and
writing an output file comprising a first instruction to store at least the portion of the database object in the memory at the first time and a second instruction to deallocate at least the portion of the database object from the memory at the second time. 

19.	(Currently Amended) The one or more storage media of claim 15, wherein the characteristic of the memory is stored in associated with an identifier of the memory, and the characteristic is any one of server memory in a cluster, number of servers in the cluster, or storage availability within the cluster. 

20.	(Currently Amended) The one or more storage media of claim 15, wherein the database jobs include an Extract, Transform, and Load (ETL) database job. 














Allowable Subject Matter
4. 	Claims 1-20 are allowed.
	The closest prior art, US Patent No. 6,636,866 B1: of Ramalingam (hereinafter Ramalingam) teaches a method and system for optimizing the representation of objects in an object-oriented programming language to reduce the memory requirement during the execution of the program, includes identifying the lifetimes of the various members of objects belonging to various classes; wherein the closest prior art, US Patent No.: 7,434,105 B1 of Rodriguez-Rivera et al. (hereinafter Rodriguez-Rivera) teaches a system for selective self-healing of memory errors comprises a processor coupled to a memory, where the memory stores instructions executable by the processor to store an error record for each memory management error detected during an execution of the application. The error record identifies an allocation location of an object associated with the memory management error; wherein the closest prior art, US Patent No.: 6,473,773 B1 of Cheng et al. (hereinafter Cheng) teaches memory management to support calls between objects in language environments support automatic garbage collection and language environments requiring explicit control of object destruction is provided. Reference counting is used to automatically control the lifetime of objects requiring explicit destruction and that are to be accessible across the language boundary.
  	Also, Ramalingam, Rodriguez-Rivera and Cheng fail to teach computing a live range of the database object, the computing of the live range includes determining that the database object is to be accessed by a first database job before any other database jobs of the plurality of database jobs, wherein the computing of the live range includes determining that the database object is to be accessed last by a second database job, and wherein no other database job, of the plurality of database jobs, accesses the database object after the second database job.
However, the prior arts of record such as Ramalingam, Rodriguez-Rivera and Cheng do not teach or fairly suggest the steps as based at least in part on the live range of the database object and at least one characteristic of a cache, determining that the cache is to store the database object; based on the determining that the database object is accessed by the first database job before any other database jobs, determining a first time to allocate the database object to the cache; based on the determining that the database object is accessed last by the second database job, determining a second time to deallocate the database object from the cache.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

6. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/02/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156